Case 5:20-cv-11166-JEL-APP ECF No. 12 filed 06/04/20       PageID.121    Page 1 of 10




                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION

 ROSE DIKEH,

         Petitioner,
                                             Civil No. 20-11166
 v.
                                             Honorable Judith E. Levy
 REBECCA ADDUCCI, et al.,

         Respondents.


                   STIPULATED PROTECTIVE ORDER


      The Parties seek the production of documents and information which may be

subject to the Privacy Act of 1974, 5 U.S.C. § 552a (“Privacy Act”), or otherwise

contain sensitive personal information, including personally identifying information,

as well as documents and information which may be subject to the Health Insurance

Portability and Accountability Act of 1996 (“HIPAA”), 42 U.S.C. §§ 1171 et seq.,

and regulations promulgated thereunder (together, the “HIPAA Privacy

Regulations”), including Protected Health Information as that term is defined in 45

C.F.R. § 164.501, and information that is law enforcement sensitive, as defined

below.

      Therefore:

      1.      Respondents, and their counsel, and Petitioner, and her counsel, are


                                         1
Case 5:20-cv-11166-JEL-APP ECF No. 12 filed 06/04/20         PageID.122   Page 2 of 10




authorized to release in discovery in this action information and documents that

would otherwise be protected from disclosure under the Privacy Act or HIPAA

Privacy Regulations.

      2.     For purposes of this Order, the term “Confidential Information” means

any sensitive medical or personal information and Personal Health Information, as

that term is defined in 45 C.F.R. § 164.501, produced by the parties and any

information produced by the United States, its agencies, or employees which is

otherwise protected by the Privacy Act or is law enforcement sensitive. For purpose

of this Order, the term “law enforcement” sensitive means information that may be

protected from public disclosure under the Freedom of Information Act, 5 U.S.C.

§ 552, et seq. Such Confidential Information may only be used, disseminated,

copied, or disclosed as indicated in this Order.

      3.     Any documents, responses to interrogatories, responses to Requests for

Admission, responses to Requests for Production, deposition testimony, deposition

exhibits and any other information (whether written or oral) produced, given, or

exchanged by and among the parties (or any of their attorneys or agents) or by or

among any non-parties (or any of their attorneys or agents) in connection with

discovery in this action, and any material or reports produced pursuant to an order

of this Court shall be subject to this Order as set forth below:

             (a)    The designation of Confidential Information shall be made by



                                           2
Case 5:20-cv-11166-JEL-APP ECF No. 12 filed 06/04/20       PageID.123    Page 3 of 10




      placing or affixing on the document, in a manner that will not interfere with

      its legibility, the word “CONFIDENTIAL–SUBJECT TO PROTECTIVE

      ORDER.” In a circumstance in which the medium makes such stamping

      impracticable, the diskette case and/or accompanying cover letter shall be

      marked “CONFIDENTIAL–SUBJECT TO PROTECTIVE ORDER” or

      contain a similar marking. One who provides material may designate it as

      “CONFIDENTIAL–SUBJECT TO PROTECTIVE ORDER” only when such

      person in good faith believes it contains Confidential Information, as defined

      above. Except as provided herein, no person having access to Confidential

      Information shall make public disclosure of Confidential Information without

      either the permission of the person to whom the information pertains or further

      order of the Court.

             (b)   Portions of depositions shall be deemed confidential only if they

      are designated as such when the deposition is taken or within seven business

      days after receipt of the transcript. Any testimony that describes information

      that   has   been     designated   as   “CONFIDENTIAL–SUBJECT              TO

      PROTECTIVE ORDER” as described above, shall also be deemed to be

      designated as “CONFIDENTIAL–SUBJECT TO PROTECTIVE ORDER.”

             (c)   Unless consent is given by the person to whom the Confidential

      Information pertains, information or documents designated as confidential



                                         3
Case 5:20-cv-11166-JEL-APP ECF No. 12 filed 06/04/20        PageID.124    Page 4 of 10




      under this Order shall not be used or disclosed by the parties or counsel for

      the parties or any persons identified in subparagraph (d) below for any

      purposes whatsoever, including immigration removal proceedings, other than

      preparing for and conducting the litigation (including settlement negotiations

      and appeals) in which the information or documents were disclosed, and shall

      not be disclosed to the public or any other person or entity for any reason other

      than for purposes of litigating this matter.

            (d)    The parties and counsel for the parties shall not disclose or permit

      the disclosure of any documents or information designated as confidential

      under this Order to any other person or entity, unless consent is given by the

      person to whom the information pertains, except that disclosures may be made

      in the following circumstances:

                   (i)    Disclosure may be made to the parties; counsel for
                          the parties and employees and student volunteers of
                          counsel for the parties; attorneys in the U.S.
                          Department of Justice, Civil Division and U.S.
                          Attorney’s Office for the Eastern District of
                          Michigan, Civil Division; and employees of U.S.
                          Immigration and Customs Enforcement (“ICE”)
                          and United States Department of Homeland
                          Security (“DHS”) who are involved in the defense
                          of this action. Disclosure of Confidential
                          Information to employees of ICE and DHS who are
                          involved in removal proceedings of Petitioner shall
                          be limited to only that information which is
                          necessary for those employees to assist in the
                          defense of this action.;



                                          4
Case 5:20-cv-11166-JEL-APP ECF No. 12 filed 06/04/20        PageID.125    Page 5 of 10




                   (ii)    Disclosure may be made to any deponent in this
                           action during his or her deposition;

                   (iii)   Disclosure may be made to court reporters engaged
                           for depositions and those persons or IT personnel, if
                           any, specifically engaged for the limited purpose of
                           making copies of documents or preparing
                           documents for production;

                   (iv)    Disclosure may be made to consultants,
                           investigators, physicians, or experts (hereinafter
                           referred to collectively as “experts”) employed by
                           the parties or counsel for the parties;

                   (v)     Disclosure may be made to this Court, Court
                           personnel, and any court reporters and
                           stenographers engaged to record testimony and
                           proceedings, and their employees; and

                   (vi)    Disclosure may be made to such other persons or in
                           court proceedings as may be jointly authorized by
                           the parties or authorized by the Court.

            (e)    A party disclosing Confidential Information to a person

      described in paragraph 3(d)(ii)-(iv) must first:

                   (i)     advise the recipient that the information has been
                           designated as Confidential Information pursuant to this
                           Order, and may only be used in connection with this
                           action;

                   (ii)    provide the recipient with a copy of this Order; and

                   (iii)   have that person execute Exhibit A, the Acknowledgment
                           Regarding the Order.

            (f)    Except as provided in subparagraph (d) above, counsel for the

      parties shall keep all documents designated as Confidential that are received

                                          5
Case 5:20-cv-11166-JEL-APP ECF No. 12 filed 06/04/20          PageID.126     Page 6 of 10




      under this Order secure within their exclusive possession and shall take

      reasonable efforts to place such documents in a secure area.

             (g)       All copies, duplicates, extracts, summaries, or descriptions

      (hereinafter referred to collectively as “copies”) of documents or information

      designated as confidential under this Order or any portion thereof, shall be

      immediately affixed with the words “CONFIDENTIAL–SUBJECT TO

      PROTECTIVE ORDER” if those words do not already appear.

      4.     All documents, information, and discovery responses designated as

“CONFIDENTIAL–SUBJECT TO PROTECTIVE ORDER” shall be used solely

and exclusively for purposes of this action in accordance with the provisions of this

Order. No documents, information, and discovery response shall be used in or for

other cases, proceedings, including removal proceedings, or disputes, or for any

commercial, business, competitive, or other purpose whatsoever, without further

order of this Court.

      5.     This order does not authorize the filing of any documents under seal.

Documents may be sealed only if authorized by statute, rule, or order of the Court.

A party seeking to file under seal any item the sealing of which is not authorized by

statute, rule or prior court order must file and serve a motion, or submit a proposed

stipulated order to authorize sealing, that sets forth (i) the authority for sealing; (ii)

an identification and description of each item proposed for sealing; (iii) the reason



                                            6
Case 5:20-cv-11166-JEL-APP ECF No. 12 filed 06/04/20         PageID.127    Page 7 of 10




that sealing each item is necessary; (iv) the reason that a means other than sealing is

not available or unsatisfactory to preserve the interest advanced by the movant in

support of the seal; (v) a memorandum of legal authority supporting the seal. See

E.D. Mich. LR 5.3.

      6.     Should this matter proceed to trial, the parties shall take measures

during trial of this action to satisfy the requirements of confidentiality consistent

with the right of all parties to present admissible evidence necessary for a proper

resolution of this case.

      7.     Challenging Designation of Confidentiality. Any party may challenge

the designation of any document or Information as “CONFIDENTIAL–SUBJECT

TO PROTECTIVE ORDER.” In the event that a party challenges a

“CONFIDENTIAL–SUBJECT TO PROTECTIVE ORDER” designation, the

parties shall first try to resolve such dispute in good faith and on an informal basis.

If the dispute cannot be resolved informally, a designation of confidentiality may be

challenged upon motion. The burden of proving the confidentiality of designated

information remains with the party asserting such confidentiality. Pending

disposition of such motion, however, the documents or information at issue will be

treated as if they were confidential and will be fully subject to the provisions of this

Order.

      8.     Nothing in this Order shall limit a producing party or producing entity’s



                                           7
Case 5:20-cv-11166-JEL-APP ECF No. 12 filed 06/04/20         PageID.128    Page 8 of 10




disclosure of its own Confidential Information. Nothing in this Order shall be

construed to restrict in any way the use of any federal records by any federal agency,

in the ordinary course of business consistent with applicable statutes and regulations.

      9.     Neither the Respondents, the United States, nor any of its agencies,

officers, employees, or attorneys shall bear any responsibility or liability for any

unauthorized disclosure of any Confidential Information by Petitioner under this

Order. Neither Petitioner, nor any of her agents or attorneys, shall bear any

responsibility or liability for any unauthorized disclosure of Confidential

Information by Respondents or their representatives.

      10.    Nothing in this Order shall waive or prejudice the rights of any party or

non-party to make objections or to assert any privilege, with respect to the discovery

or disclosure of any document, material, or information, pursuant to the Federal

Rules of Civil Procedure or any other governing authority, nor is it intended to alter

any burden of proof regarding any assertion of privilege in this matter.

      11.    Return of Material Designated as Confidential at Conclusion of

Litigation. Within sixty days of the conclusion of the litigation (including any

appeals), all material marked as “CONFIDENTIAL–SUBJECT TO PROTECTIVE

ORDER” under this Order and not received in evidence or filed with the Court (or a

court of appeals in connection with this case) shall be returned to the originating

party or, in the alternative, counsel for the receiving party shall represent in writing



                                           8
Case 5:20-cv-11166-JEL-APP ECF No. 12 filed 06/04/20        PageID.129    Page 9 of 10




that all confidential documents and information and all copies (as defined by Fed.

R. Evid. 1001(e)), summaries, extracts and notes therefrom have been destroyed.

The parties shall also retrieve and destroy, or confirm destruction of, Confidential

Information sent to their consultants, experts, or anyone to whom they made

disclosure under this Order. Notwithstanding the obligation to return or destroy

information, counsel for the parties may retain attorney work product, however,

Confidential Information contained in any retained attorney work product shall

remain confidential pursuant to this Order and shall not be disclosed. The Clerk of

the Court may return to counsel for the parties, or destroy, any sealed material at the

end of the litigation, including any appeals.

      12.    This Order does not constitute any ruling on the question of whether

any particular document or category of information is properly discoverable and

does not constitute any ruling on any potential objection to the discoverability,

relevance, or admissibility of any document or information. Nor does this Order

constitute any ruling on the question of whether a party or the United States may

withhold any particular document or category of information on the basis of

privilege.

Date: June 4, 2020                         s/Judith E. Levy
                                           United States District Judge




                                          9
Case 5:20-cv-11166-JEL-APP ECF No. 12 filed 06/04/20   PageID.130   Page 10 of 10




So stipulated and agreed:

LAW OFFICES OF DAVID S.                 MATTHEW SCHNEIDER
STEINGOLD, PLLC                         UNITED STATES ATTORNEY

/s/ Samantha M. Baker                   /s/ Benjamin A. Anchill
SAMANTHA M. BAKER (P83674)              BENJAMIN A. ANCHILL (P70968)
500 Griswold Street, Suite 2320         Assistant United States Attorney
Detroit, Michigan 48226                 211 W. Fort Street, Ste. 2001
(313) 962-0000                          Detroit, Michigan 48226
samanthabaker@thedetroitdefender.com    (313) 226-9566
                                        benjamin.anchill@usdoj.gov
Attorney for Petitioner
                                        Attorneys for Respondents

Dated: June 4, 2020                     Dated: June 3, 2020




                                      10
